KLEES, Judge.
The defendant, Eugene Black was charged by bill of information on April 9, 1985 with possession of mescaline, a violation of R.S. 40:966. Mr. Black pled not guilty at his arraignment on April 11,1985. On June 13, 1985, the defendant was found guilty of attempted possession of mescaline by the vote of a twelve member jury. The State filed a Multiple Bill on June 20, 1985 and the defendant was found to be a second offender. On June 27, 1985, he was sentenced to serve five years at hard labor with no good time or parole, as a multiple offender.
*299At trial, Officers Robert Heindel and Rhonda Rousseve testified that acting on information they had received, they went to an apartment complex where they found the defendant trying to rent an apartment. They knew already that one Eugene Black was wanted in Wisconsin for the violation of his parole on armed robbery charges, so after confirming his name and birthdate, they arrested him. In his top pocket they found three drugs, including the cactus which contained mescaline. A police crimi-nalist analyzed the cactus through color tests and with the gas chromatograph and mass spectrometer, finding in each instance that the cactus contained mescaline.
Defendant requests that this court review the record for errors patent. Our review of the record for errors patent reveals that there are none.1
Accordingly, defendant’s conviction and sentence are hereby affirmed.
Affirmed.

. On January 17, 1986, four assignments of error were filed by retained counsel. These were not briefed and are deemed abandoned.